—Judgment, Supreme Court, New York County (Felice K. Shea, J.), rendered May 31, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, *416and sentencing him to a term of 4 Vi to 9 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People, defendant’s guilt of intentionally aiding in a sale of cocaine was established beyond a reasonable doubt (People v Contes, 60 NY2d 620, 621). Upon the undercover’s request for vials of crack cocaine in a building lobby, defendant stated that he would lead the officer to the third floor and proceeded to do so. Once on the third floor, defendant led the officer to a woman and told her to "hook [him] up with two nicks”. The woman then obtained the drugs from a third person and handed them to the undercover. From this evidence, the jury reasonably could conclude that defendant’s conduct demonstrated an interest in promoting the transaction and that his involvement went "beyond being a mere extension of the buyer” (People v Tention, 162 AD2d 355, 356, lv denied 76 NY2d 991). The fact that defendant never handled the drugs or the purchase money does not negate his accessorial liability (see, People v Smith, 179 AD2d 355, lv denied 79 NY2d 953). Concur — Sullivan, J. P., Rosenberger, Wallach and Kupferman, JJ.